Judgment and amended judgment insofar as appealed from reversed on the law and facts and a new trial granted, with costs to the appellants to abide the event. The finding of fraud was against the weight of evidence. All concur, except Goldman, J., who dissents and votes for affirmance. (Appeal from part of a judgment and an amended judgment of Monroe .Trial Term, • for plaintiff in an action for damages for fraud and misrepresentation.)
Present — McCurn, P. J., Kimball, Williams, Goldman and Halpern, JJ.